DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 20 is objected to because of the following informalities:
Claim 20 recites “wherein … an electronic payment processing message forma …” 
Appropriate correction is required to the underlined claim limitation.
Response to Arguments
3.	Applicant filed the amendment on 09/24/2021. Claims 1-13, 15-17, and 19-20 are amended. Claims 1-20 are pending. Claims 1-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
	
Claim Interpretation
4.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Optional Language
See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
6.	Claim 1 recites “in response to approving…”
Claim 6 recites “in response to determining…”
Claim 7 recites “in response to determining…”
Rejections under 35 U.S.C. § 101
7.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 9, and 19 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
8.	Applicant argues that the claims are directed towards methods and systems that facilitate improved cross-border payments through the conversion of payment data as configured for communication between banks during inter-bank transactions into a format understood and processed by a payment card network, thus allowing a single intermediary to communicate and manage payment transfer for entities located in different countries. 
9.	However, claims limitations are not directed to a practical application because they do not reflect an improvement to the functioning of a computing device and these claim limitations are performed using a computer device as tools. Moreover, claims limitations do not integrate the abstract idea into a practical because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea.
Rejections under 35 U.S.C. § 112
10. 	Parts of rejections under 35 U.S.C. § 112 are withdrawn.

Rejections under 35 U.S.C. § 103
11. 	Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
14.	In the instant case, independent claims 1, 9, and 19 are directed to a “method and systems for processing a cross-border payment”. 
15.	Claims are directed to the abstract idea of “processing a cross-border payment” which is grouped under “Certain methods of organizing human activity is similar to a commercial interactions such as sales activities” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim recites “receiving … inbound payment data from a first financial institution located in a first country, wherein the inbound payment data is in an interbank communication message…; generating … a payment request …; processing … the generated payment request, wherein the processing comprises approving or declining the payment request; in response to approving the payment request, generating … outbound payment data in the interbank communication message … using information from the approval of the payment request; and sending … the outbound payment data to a second financial institution located in a second country”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
16.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a processor” and “a memory unit” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as it does no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing a cross-border payment.  
17.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims include additional element such as changing message formats that is not an improvement to the technology and do not amount significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing a cross-border payment using computer technology (e.g. a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
18.	Hence, claims are not patent eligible.
19.	Dependent claims 2, 10, and 20 describe the payment request, the inbound payment data, interbank communication message format and the electronic payment processing format and their conversion. Dependent claims 3 and 11 describe converting the account numbers associated with the financial institutions of the sender and the receiver. Dependent claims 4 and 12 describe receiving and transmitting the converted the payment confirmation data. Dependent claims 5 and 14 describe the Single Message processing. Dependent claims 6-7 and 15-16 describe terms of sending of the outbound payment data to the second financial institution in the interbank communication message format. Dependent claims 8 and 17 describe the interbank communication and the electronic payment processing message formats. Dependent claim 13 describes converting and transmitting the received payment confirmation data. Dependent claim 18 describes the first and the second gateways. These claims further describe the use of the processor or computer system to automate or implement the abstract idea.
20.	The dependent claims further narrow the abstract idea. As such, the claims are not patent eligible.
Conclusion
21.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
22.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
23.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

24.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

25.	Claims 10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
26.	Claim 10 recites “the first gateway … a data interchange format accessible by the API”.
Claim 18 recites “… arranged in a single system”.
Claim 19 recites “a processor configured …”, “instructions… direct the processor to at least”.
Claim 20 recites “… wherein the instructions to generate … direct the processor to”.
27. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).

28.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


29.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


30.	Claims 9-18 and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
31.	Claim 20 recites the limitation “wherein the instructions to generate…”  There is insufficient antecedent basis for this limitation in the claim.
Means Plus Function
32. 	Claim 9 recites “a first gateway” and “a second gateway”.
	Claim 10 recites “the API”.
33.	The supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function, MPEP 2181 I.
34.	Claims 11-18 are rejected under the same rationale as claim 9 because claims 11-18 inherit the deficiencies of claim 9 due to their dependency.
Claim Rejections - 35 USC § 103
35. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
36.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

37.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
38.	Claims 1-2, 4-5, 9-10, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20050004872A1 to Gavin et al. in view of US20140222599A1 to Wang et al.
39.	As per claims 1, 9, and 19:
Gavin et al. discloses the following limitations:
receiving, at a cross-border payment system, inbound payment data from a first financial institution located in a first country, wherein the inbound payment data is in an interbank communication message format, FIG. 1, [0035]-[0037] 
processing, at the cross-border payment system, the generated payment request, wherein the processing comprises approving or declining the payment request [0038] 
sending, by the cross-border payment system, the outbound payment data to a second financial institution located in a second country, FIG. 1., [0049]
Gavin et al. does not explicitly discloses the following limitations:
generating, at the cross-border payment system, a payment request by converting the inbound payment data from the interbank communication message format to an electronic payment processing message format;
in response to approving the payment request, generating, at the cross-border payment system, outbound payment data in the interbank communication message format using information from the approval of the payment request.
However, Wang et al., as shown, discloses the following limitations:
generating, at the cross-border payment system, a payment request by converting the inbound payment data from the interbank communication message format to an electronic payment processing message format, FIG. 4, [0031], [0055]
in response to approving the payment request, generating, at the cross-border payment system, outbound payment data in the interbank communication message format using information from the approval of the payment request [0060], [0074]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods where an integrated communications network may be integrated with existing payment systems to provide for more efficient and secure payment related communications taught by Wang et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like using encapsulated payment related communications originating in a communications protocol (e.g., internet protocol communications, short message service (SMS), unstructured supplementary service data (USSD), ISO, Society for Worldwide Interbank Financial Telecommunication messages (SWIFT), enhanced messaging service (EMS), multimedia messaging service (MMS), extensible markup language (XML)) into the mobile network protocol (e.g., SS7 communications or other out-of-band signaling messages) as taught by Wang et al. over that Gavin et al. 
As per claim 9 Gavin et al. additionally discloses the following limitations:
a first (second) gateway FIG. 1, [0035]
	As per claim 19 Gavin et al. additionally discloses the following limitations:
a processor [0032] 
a memory unit [0032] 
40.	As per claims 2 and 10:
Gavin et al. discloses the following limitations:
converting the inbound payment data from the interbank communication message format to a data interchange format [0053] 
Gavin et al. does not explicitly discloses the following limitations:
identifying data in predetermined fields of the data interchange format to generate the payment request in the electronic payment processing message format. 
However, Wang et al., as shown, discloses the following limitations:
identifying data in predetermined fields of the data interchange format to generate the payment request in the electronic payment processing message format [0060] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods where an integrated communications network may be integrated with existing payment systems to provide for more efficient and secure payment related communications taught by Wang et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like converting the data message from an SS7 protocol using a stream control transmission protocol to encapsulate the transaction request message within an internet protocol message linked to the payment processing as taught by Wang et al. over that Gavin et al. 
41.	As per claims 4 and 12:
Gavin et al. discloses the following limitations:
receiving, at the cross-border payment system, payment confirmation data in the interbank communication message format from the second financial institution [0050] 
transmitting, by the cross-border payment system, the payment confirmation data in the interbank communication message format to the first financial institution, wherein the transmitting comprises [0054]	
Gavin et al. does not explicitly discloses the following limitations:
converting the payment confirmation data from the interbank communication message format to the electronic payment processing message format;
converting the payment confirmation data in the electronic payment processing message format to a data interchange format; and 
converting the payment confirmation data from the data interchange format to the interbank communication message format for transmission to the first financial institution. 
However, Wang et al., as shown, discloses the following limitations:
converting the payment confirmation data from the interbank communication message format to the electronic payment processing message format [0044], [0060], [0098]
converting the payment confirmation data in the electronic payment processing message format to a data interchange format [0044], [0060], [0098]
converting the payment confirmation data from the data interchange format to the interbank communication message format for transmission to the first financial institution [0044], [0060], [0098]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods where an integrated communications network may be integrated with existing payment systems to provide for more efficient and secure payment related communications taught by Wang et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like using encapsulated payment related communications originating in a communications protocol (e.g., internet protocol communications, short message service (SMS), unstructured supplementary service data (USSD), ISO, Society for Worldwide Interbank Financial Telecommunication messages (SWIFT), enhanced messaging service (EMS), multimedia messaging service (MMS), extensible markup language (XML)) into the mobile network protocol (e.g., SS7 communications or other out-of-band signaling messages) as taught by Wang et al. over that Gavin et al. 
42.	As per claims 5 and 14:
Gavin et al. discloses the following limitations:
wherein the processing of the generated payment request comprises Single Message processing [0045] 
43.	As per claim 13:
Gavin et al. discloses the following limitations:
converts the received payment confirmation data from the electronic payment processing message format to the interbank communication message format [0061] 
transmits the payment confirmation data in the interbank communication message format to the first financial institution [0057] 
44.	As per claim 18:
Gavin et al. discloses the following limitations:
wherein the first gateway and second gateway are arranged in a single system [0030] 
45.	Claims 3, 8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20050004872A1 to Gavin et al. in view of US20140222599A1 to Wang et al. and US20180174237A1 to Hosny et al.
46.	As per claims 3 and 11:
Gavin et al. does not explicitly discloses the following limitations:
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number.
However, Hosny et al., as shown, discloses the following limitations: 
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number [0027], [0028] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new feature like identifying accounts associated with transactions and currencies converted during the financial transactions as taught by Hosny et al. over that Gavin et al.
47.	As per claims 8 and 17:
Gavin et al. does not explicitly discloses the following limitations:
wherein the interbank communication message format is compliant with ISO 20022, and wherein the electronic payment processing message format is compliant with ISO 8583
However, Hosny et al., as shown, discloses the following limitations: 
wherein the interbank communication message format is compliant with ISO 20022, and wherein the electronic payment processing message format is compliant with ISO 8583 [0030] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new feature like generating transactions messages in different formats such as ISO 8583 and ISO 20022 standards as taught by Hosny et al. over that Gavin et al.
48.	As per claim 20:
Gavin et al. does not explicitly discloses the following limitations:
convert the inbound payment data from the interbank communication message format to a data interchange format by converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number; and
identify data in predetermined fields of the data interchange format to generate the payment request in the electronic payment processing message format.
However, Wang et al., as shown, discloses the following limitations:
convert the inbound payment data from the interbank communication message format to a data interchange format [0031]
identifying data in predetermined fields of the data interchange format to generate the payment request in the electronic payment processing message format [0060] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods where an integrated communications network may be integrated with existing payment systems to provide for more efficient and secure payment related communications taught by Wang et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like converting the data message from an SS7 protocol using a stream control transmission protocol to encapsulate the transaction request message within an internet protocol message linked to the payment processing as taught by Wang et al. over that Gavin et al. 
However, Hosny et al., as shown, discloses the following limitations:
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number [0027], [0028] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new feature like identifying accounts associated with transactions and currencies converted during the financial transactions as taught by Hosny et al. over that Gavin et al.
49.	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20050004872A1 to Gavin et al. in view of US20140222599A1 to Wang et al. and US20170178098A1 Hu.
50.	As per claims 6 and 15:
Gavin et al. does not explicitly discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the interbank communication message format directly; and 
in response to determining the second financial institution can receive the outbound payment data in the interbank communication message format directly, sending the outbound payment data in the interbank communication message format to the second financial institution. 
However, Hu, as shown, discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the interbank communication message format directly [0026] 
in response to determining the second financial institution can receive the outbound payment data in the interbank communication message format directly, sending the outbound payment data in the interbank communication message format to the second financial institution [0027] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products for providing a distributed instant fund transfer network where a method may include receiving, by a  server of a financial institution, an instant fund transfer request from a user via a browser application taught by Hu in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like transferring payments directly between two financial institutions involved in payment transaction as taught by Hu over that Gavin et al.
51.	As per claims 7 and 16:
Gavin et al. does not explicitly discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the interbank communication message format directly; and 
in response to determining the second financial institution cannot receive the outbound payment data in the interbank communication message format directly, sending the outbound payment data in the interbank communication message format to a third financial institution located in the second country for onward settlement with the second financial institution. 
However, Hu, as shown, discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the interbank communication message format directly [0026] 
in response to determining the second financial institution cannot receive the outbound payment data in the interbank communication message format directly, sending the outbound payment data in the interbank communication message format to a third financial institution located in the second country for onward settlement with the second financial institution [0032] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products for providing a distributed instant fund transfer network where a method may include receiving, by a  server of a financial institution, an instant fund transfer request from a user via a browser application taught by Hu in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like transferring payments through the third financial institution if the direct between two financial institutions involved in payment transaction is impossible as taught by Hu over that Gavin et al.

Conclusion
52.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

53.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)